Opinion by
Oklady, J.,
The plaintiff sued to recover the amount of his bill for plumb*228ing work on the club house of the defendant under an alleged contract made “by their authorized agent, Harry K. Warren, and their committee duly authorized to make contracts on their behalf.” The defendant denied the authority of Warren to bind it as its agent and the building committee denied every material fact to which the plaintiff testified to sustain his claim. The sole question in the case was one of fact. The plaintiff’s fourth point required its submission to the jury. The evidence was brief, and the plaintiff seems to have assumed that the members styled directors or committee had full authority to act for the defendant, but there is no sufficient evidence of i t in the case. Directions were given and work done in conformity therewith, but no authority is shown in the persons sc acting to bind the corporation. One witness says “ they seemed to be all bosses,” and the plaintiff’s misfortune is that he did not look to the authority of the persons giving the orders at the time the work was done.
The whole case was fairly left to the jury.
The judgment is affirmed.